DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 25, 2019 and December 8, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumiya et al. (US 7,721,455).

With respect to claim 1, Matsumiya et al. discloses a digital display measuring instrument (Figure 1) having an out-of- tolerance warning device (ST6), comprising a digital display measurer (11, 26); a processor (41) arranged in the digital display measurer, wherein the processor (41) is 5configured to calculate a difference between a measured value of the digital display measurer and a preset reference value (Figures 4 and 5); and an out-of-tolerance warning device (ST27, ST29, ST30) configured to receive signals of the processor, and output a warning in response to a calculation result of the processor.

Referring to claim 2, Matsumiya et al. sets forth a digital display measuring instrument wherein 10the out-of-tolerance warning device (ST27, ST29, ST30) is provided with a light warner configured to output a light as the warning (blinking of the display value, figure 6).

In regards to claim 3, Matsumiya et al. teaches a digital display measuring instrument wherein the light warner is an LED lamp (Conventional to the caliper technology). 



Regarding claim 7, Matsumiya et al. shows a digital display measuring instrument wherein the out-of-tolerance warning device (ST27, ST29, ST30) is arranged in the digital display measurer and is integrated on a circuit board of the digital display measurer (See Columns 4 and 5, lines 58 – 67 and 1 – 8, respectively).  

With regards to claim 8, Matsumiya et al. discloses a digital display measuring instrument wherein 5the digital display measuring instrument (Figure 1) is further provided with a measuring means (13, 23) for clamping a to-be-detected member.

Referring to claim 9, Matsumiya et al. sets forth a digital display measuring instrument wherein the measuring means is a digital display caliper (See Figure 1).
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya et al. (US 7,721,455).

With respect to claims 4 - 6, Matsumiya et al. discloses a digital display measuring instrument as recited in paragraph 4 above. 

Matsumiya et al. does not disclose 15the out-of-tolerance warning device provided with a sound warner as recited in claim 4, a buzzer as recited in claim 5 or both a light and a sound warner as recited in claim 6.

Referring to claims 4 – 6: Matsumiya et al. discloses a digital display measuring instrument comprising a light warner (i.e. blinking value) as recited above. The use of the particular type of warning devices claimed by applicant, i.e., sound warner, buzzer or light and sound warner combined, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the out of tolerance value is determined and distinctively displayed, as already suggested by Matsumiya et al., 2) the warning device claimed by Applicant and the . 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance to the digital display technology: Niwano (US Pub. No. 2018/0031398); Wu (US 7,248,176); Lemelson (US 5,337,488).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 29, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861